                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY



UNITED STATES OF AMERICA

             V.
                                                    Crim. No. 14-327
 MELVIN FELIZ, IRVING OLWERO
 PENA, and ROBERT CRAWFORD,

                   Defendants.




UNITED STATES OF AMERICA


             V.
                                                     Crim. No. 15-42 1
 MELVIN FELIZ,

                   Defendant.                      OPINION & ORDER




KEVIN MCNULTY, U.S.D.J.:
      Melvin Feliz was criminally charged in the two above-captioned cases,
which I will call the “drug case” (Crim. No. 14-327) and the “wire fraud case”
(Crim. No. 15-42 1). In the drug case, he pled guilty, admitting under oath that
he had engaged in trafficking involving over 20 kilograms of cocaine and
$549,000 in cash. In the wire fraud case, he pled guilty to a phony-invoice
scam in the amount of approximately $7.8 million, as well as related acts of tax
evasion. The agreed sentence in the drug case (a package deal for Feliz and two
codefendants) was 120 months; the agreed sentence in Feliz’s wire fraud case
was 48 months, to run consecutive to the drug sentence.
      Now before the court in both cases are Mr. Feliz’s motions to withdraw
both pleas of guilty, pursuant to Federal Rule of Criminal Procedure 11(d). (14-
327 DE 156, 159; 15-421 DE 79 (“Notice”)).’ Because they are parallel and
potentially interdependent, I discuss those two motions together in this
Opinion, which will be filed in both cases.
      Under Rule 11(d), either of two standards could potentially govern this
motion: Before the court accepts a plea, the defendant may withdraw it for “any
reason or no reason”; after the court accepts a plea, the defendant must show a
“fair and just reason” for withdrawal. To ascertain which of these standards
applies, then, I must ascertain whether the Court has “accept[ed] the plea” for
purposes of Fed. R. Crim. P. 11(d). For the reasons expressed below, I hold that
the court has accepted the plea, that the “fair and just reason” standard
therefore applies, and that Mr. Feliz has failed to meet it. The motions are
therefore denied.
I. BACKGROUND
      A. Guilty plea in the drug case
          1. Background of the plea
      On June 6, 2014, the grand jury returned an indictment in the drug case
charging Mr. Feliz with conspiracy to distribute 5 kilograms or more of cocaine,
in violation of 21 U.S.C.     846, and money laundering, in violation of 18 U.S.C.
§ 1956(h). Also charged were two codefendants, Irving Olivero-Pena and Robert
Crawford.



      For ease of reference, I collect here the key citation abbreviations used in this
Opinion:
       14-327 DE    =       Docket entry number in the drug case, Crim No. 14-327
       15-42 1 DE   =       Docket entry number in the wire fraud case,
                            Grim No. 15-421
      GPD Tr.       =       Transcript of guilty plea hearing in drug case
                            (14-327 DE 151)
      GPW Tr.       =       Transcript of guilty plea hearing in wire fraud case
                            (15-421 DE 82)

                                             7
      On October 21, 2014, the government filed an enhanced penalty
information, pursuant to 21 U.S.C.    §   851(a), stating that Mr. Feliz had a prior,
1989 conviction of a felony drug offense. (DE 62) The effect of the information
(if its allegations were proven, of course) would have been to increase the
mandatory minimum sentence.2 See 21 U.S.C.          §   841(b)(1)(A).
          2. The guilty plea proceedings in the drug case
      On February 4, 2015, following some fairly intensive motion practice, Mr.
Feliz and his codefendants, Olivero-Pena and Crawford, agreed to a “package
deal” entailing simultaneous pleas of guilty in the drug case. All three written
plea agreements were made under Rule 1 1(c)(1)(C) of the Federal Rules of
Criminal Procedure. Each of the three defendants stipulated to a sentence of
120 months’ imprisonment, the statutory minimum for an offense involving 5
or more kilograms of cocaine. All agreed to factual stipulations that the offense
involved 20 kilograms of cocaine and some $549,000 in cash. In Mr. Feliz’s
case, the government agreed to dismiss the enhanced penalty information
pursuant to 21 U.S.C.   §   851, thus restoring the unenhanced mandatory
minimum sentence of ten years. (See Plea agreement, 14-327 DE 144;
Transcript of plea hearing in drug case (“GPD Tr.”), 14-327 DE 151.)
      At the plea hearing, the Court conducted the inquiry required by Rule
11(b), Fed. R. Crim. P. It ensured that Mr. Feliz was mentally and physically fit
to participate. It confirmed that he had read the plea agreement, had gone over
it thoroughly with his attorney, and understood it. (OPD Tr. 10—11) Through




2      At the time it was filed on October 21, 2014, the enhanced penalty information
(DE 62) would have increased the mandatory minimum sentence from 10 to 20 years.
The First Step Act (“FSA”), Pub. L. 115-39 1 (Dec. 21, 2018), reduced that enhanced
minimum sentence to 15 years and narrowed the time frame for a prior conviction to
 15 years. In 1988, Mr. Feliz was convicted in New York of selling 3 kilograms of
cocaine to an undercover officer. He was released on parole in August 1995, which
would now fall outside the 15-year “lookback period” for the sentencing enhancement
in the drug case. (The drug conspiracy is charged as beginning in 2011, and Mr. Feliz
allocated to a conspiracy beginning in January 2012.) See also pp. 15—16 & nn. 5 & 6,
infra.

                                            9
questioning, the Court determined that there had been no coercion of the plea.
(GPD Tr. 11—12)
      The Court also accepted and filed the Application to Plead Guilty (or
“Rule 11 form”), signed by Mr. Feliz, which independently confirmed what the
Court elicited orally at the hearing: that the defendant understood the nature
of the plea agreement, charges, and penalties, and was pleading voluntarily to
an offense he had in fact committed. (DE 143; GPD Tr. 12—13)
      At several points, the Court reviewed with the defendant the particulars
of a Rule 1l(c)(1)(C) plea agreement—i.e., that the parties had stipulated to a
sentence of 120 months and that the defendant had a ‘right to get out of this
plea deal if the sentence is anything other   .   .   .   .“   (GPD Tr. 12) (The Rule
1 1(c)(1)(C)-related passages in the transcript are collected and set forth more
fully at Section l.A.3, immediately following.)
      The Court reviewed the essential elements of the narcotics charges. Mr.
Feliz acknowledged that he had reviewed them with his attorney and
understood them. (GPD Tr. 14—15) The Court reviewed the trial-related rights
that would be waived as a result of pleading guilty and warned of various
collateral consequences. The defendant acknowledged that he understood and
that his plea of guilty meant that there would be no trial. (Id. 15—18)
      The Court then advised Mr. Feliz as to the statutory minimum sentence
of 10 years’ imprisonment, the statutory maximum of life, and the other
significant sentencing consequences of the plea. (GPD Tr. 18—19) He was
advised of his rights under the Sentencing Guidelines and warned that the
factual stipulations did not bind the Court. Here, as elsewhere, the Court
clarified that these warnings were subject to the overarching Rule 1 1(c)(1)(C)
proviso that a sentence of other than 120 months would give defendant the
“right to get out of that plea” or to “withdraw the guilty plea.” (Id. 19—21) The
Court reviewed the plea agreement’s waiver of the right to bring an appeal or a
collateral challenge if the court imposed a sentence of 120 months. (Id. 2 1—23)
      The Court questioned Mr. Feliz’s counsel, Mr. Joyce, as to the “package
deal” aspect of the plea. The object of that questioning was to ensure that Mr.
                                         4
Feliz was properly represented by counsel who had acted in his individual
interest. Mr. Joyce confirmed that he believed the plea benefited his client,
particularly in that the enhanced penalty information would be withdrawn,
reducing the mandatory minimum. (GPD Tr. 24—25)1 confirmed directly with
Mr. Feliz that a joint internal negotiation had occurred among the three
defendants, via their counsel; that Mr. Joyce had represented Mr. Feliz’s
individual interest in those negotiations; and that the plea would not occur
unless all three defendants went fonvard with the deal. (Id. 25—26) The Court
again confirmed that the government had not coerced the plea. Mr. Feliz
explicitly acknowledged that neither a co-defendant nor anyone else had forced,
threatened, or coerced him to plead guilty. This was, he stated under oath, his
own voluntary decision. (Id. 26—27)
      The Court gave Mr. Feliz the opportunity, if he wished, to change his
mind or withdraw any of his answers. He declined. The Court ensured that Mr.
Feliz was pleading guilty because he was guilty in fact of the drug offense:
      THE COURT: Now, I’m going to ask you a question, sometimes people
      stumble on, but it’s important, the question is Why are you pleading
      guilty? And by that I mean, are you guilty in fact, or are you pleading for
      some other reason?

      Maybe you don’t understand the question. Would you like me to clarify
      it?

      DEFENDANT FELIZ: Yes, please do.

      THE COURT: Sometimes people plead guilty, but later say “I didn’t really
      do it. I wasn’t really guilty. I did it because someone I love told me to, I
      did it because I was afraid. I did it because it helped my co-defendants”,
      or some other reason. What I want to know is, are you pleading guilty
      because you are guilty in fact?

      DEFENDANT FELTZ: I’m guilty.

(GPD Tr. 27)
      I again ensured that Mr. Feliz had consulted with his attorney and
understood the Rule 1 l(c)(l)(C) plea agreement:



                                        5
      THE COURT: Now, if I reject the plea agreement, or rather, I may
      reject it, that is not to accept it. Do you understand that?

      DEFENDANT FELIZ: Yes.

      THE COURT: But if that happens, you or the Government may
      elect to be released from this plea agreement, that is, you’ll be
      returned to the status you are in before today. Do you understand
      that?

      DEFENDANT FELIZ: Yes.

(GPD 27:5—13) The Court carefully reviewed the proviso that a sentence other
than the stipulated sentence of 120 months would give him, or the government,
the right to withdraw. (GPD Tr. 27—28)
      The Court then elicited a factual basis for the plea, delegating the
deliven’ of the questions to the Assistant U.S. Attorney, as is customary in this
District. (GPD Tr. 28) Mr. Feliz expressed concerns about the accuracy of the
starting and ending dates of the charged conspiracy, and the AUSA responded
by taking a break to confer with defense counsel and revise his question.3 (GPD
Tr. 31—32)
      The factual-basis colloquy resumed:
      [AUSA] URBANO: Okay.
      Mr. Feliz, from on or about January, 2012, to on or about December,
      2012, in the district of New Jersey and elsewhere, did you conspire and
      agree with others to distribute and possess with intent to distribute more
      than five kilograms of cocaine?

      DEFENDANT FELIZ: Yes.

      MR. URBANO: And were Irving Olivero-Pena and Robert Crawford two of
      the individuals with whom you conspired?

      DEFENDANT FELIZ: Yes.

      MR. URBANO: Did you enter into the agreement with those individuals
      knowingly and intentionally, that is not by accident or mistake?


3     The plea agreement itself was amended by hand to reflect the amended dates.
(DE 144 at 2).

                                         6
     DEFENDANT FELIZ: Yes.

     MR. URBANO: Did you know that the purpose of that agreement with
     those individuals was to distribute and possess with intent to the
     distribute cocaine?

     DEFENDANT FELIZ: Yes.

     MR. URBANO: And in furtherance of the conspiracy, on or about October
     22nd, 2012, did Irving Olivero-Pena, Robert Crawford and you, meet at a
     location in Bergen County with another individual who we’ll call courier,
     and provide courier with approximately $549,150.00 with a purchase of
     approximately 20 kilograms of cocaine?

     DEFENDANT FELIZ: Yes.

     MR. URBANO: Specifically, did Irving Olivero-Pena, Robert Crawford and
     you, knowingly give to courier to transport them $549,950 via tractor
     trailer from New Jersey to California, and return the money to Robert
     Crawford?

     DEFENDANT FELIZ: Yes.

     MR. URBANO: Was the courier to wait in California for Robert Crawford
     to exchange the money for 20 kilograms of cocaine for other members of
     the conspiracy?

     DEFENDANT FELIZ: Yes.

     MR. URBANO: And was Robert Crawford then to provide the cocaine to
     courier so that courier could transport the cocaine from California to the
     New Jersey area to members of the conspiracy and distribution?

     DEFENDANT FELIZ: Yes.

     MR. URBANO: Did you know that what you were doing was in violation
     of law?

     DEFENDANT FELIZ: Yes.

     MR. URBANO: And are you pleading guilty to the offense because you are
     in fact guilty?

     DEFENDANT FELIZ: Yes.

(GPD Tr. 32—34)



                                      7
     The Court again reviewed the particulars of the plea and ensured that
Mr. Feliz understood them:
     THE COURT: Alright. Then just to be clear, before we get to the final
     stage of entry of the plea, this plea agreement to Count One of this two-
     count indictment, Count One being the drug charge which we’ve
     described, Count Two will be dropped and dismissed. The money
     laundering count will be dismissed in accordance with the agreement. It
     is a guilty plea that must be accepted by all three defendants to be
     effective. The Government agrees not to bring related criminal charges for
     distributed or conspiring to distribute cocaine from January, 2011,
     through in or about December, 2012.

      MR. URBANO: Your Honor, it’s January, 2012     --




     THE COURT: Excuse me, I misstated that date. He corrected me.

     In addition, the Government will move to dismiss the enhanced penalty
     information in order to make possible the agreed-upon sentence here. It
     is an 11(c) plea, meaning that the agreed-upon sentence is 120 months.
     Any other sentence gives either side the option to get out of the plea
     agreement.

     And also very important is that the plea agreement has no bearing on Mr.
     Feliz’s criminal liability with respect to the matters encompassed by a
     separate federal criminal complaint, magistrate number 14-6800, which
     charges, I believe, a wire and/or mail fraud. There’s advice as to the
     maximum sentences which were given. There are certain stipulations in
     attachment Schedule A, and the defendant is given to understand that
     except for the stipulated sentence, if the Court does not accept one or
     more of the stipulations, that is not a basis to get out of the plea
     agreement. Assuming a sentence of 120 months, both sides waive their
     right to appeal, and the defendant waives his right to bring any collateral
     attack. And it is an agreement that is reached by the United States Office
     for the District of New Jersey only, and that is reached without regard to
     other civil or administrative matters.

     So, those are the major items as I understand them. I thought it was
     worth going through them again, given what’s going on today.

      Mr. Feliz, is that a fair summary of the plea agreement?

      DEFENDANT FELIZ: Yes, your Honor.

     THE COURT: Okay.

                                       8
         Airight. And then I’m going to ask you, in light of everything that’s
         happened in court today, which has been somewhat protracted, do you
         still wish to plead guilty?

         DEFENDANT FELIZ: Yes, your Honor.

         THE COURT: And I’m going to ask you the question again that I asked
         you before, are you entering a plea of guilty because you’re guilty in fact?

         DEFENDANT FELIZ: Yes, your Honor.

         THE COURT: So I’m going to ask you the formal question, this is IT, how
         do you plead to the charge, guilty or not guilty?

         DEFENDANT FELIZ: Guilty.

(GPD Tr. 36—38) Counsel confirmed that Mr. Feliz was “entering the plea
voluntarily with full knowledge of his rights and responsibilities.” (Id. 38)
         The court made the necessary factual findings that the defendant
understood all of the necessary advice under Fed. R. Crim. p. 1 1(b)((1)(A)—(O).
(GPD Tr. 38)
         The Court accepted the plea “provisionally,” stating that it would finally
accept it on sentencing day if it found a sentence of 120 months to be
appropriate. (The language pertinent to the Court’s acceptance of the plea is set
forth more fully at Section I.A.3, immediately following.)
         Mr. Feliz was then adjudged guilty of the drug conspiracy offense:
         [THE COURT:J Accordingly, the defendants’ plea of guilty is
         accepted, and the defendant is adjudged guilty of Count One,
         conspiracy to violate 21 U.S.C. Section 846.

(GPD Tr. 39)
            3. Excerpts particularly relevant to acceptance of drug plea
         For convenience, I have here extracted from the drug case guilty plea
colloquy the passages that bear most directly on the court’s acceptance of the
defendant’s guilty plea in the context of the Rule 1 1(c)(l)(C) plea agreement.

    1.
                                                                      GPD Tr. 12:2
DEFENDANT FELIZ: My understanding is 120 months.
That’s my understanding.

                                           9
THE COURT: And we’re going to talk about that more, which
you have a right to get out of this plea deal if the sentence is
anything other than        --




DEFENDANT FELIZ: Yes, sir.

2.
THE COURT: Now, do you understand that a sentencing
judge may impose a sentence higher or lower than that
recommended by the Guidelines?
                                                                    GPD Tr. 19:20
DEFENDANT FELIZ: Yes.
THE COURT: Once again, you have an 11(c) plea. You might
have a right to get out of that plea should I see fit to do that.
But you must be warned that that can happen.

3.
THE COURTS          Now, just taking that as a random
example, if I were to find that I could not accept that or
another stipulation of fact, that will not be a basis to
withdraw your guilty plea with one proviso. Do you
understand, in general, not accepting the stipulations is not       GPD Tr. 21:1
a basis to withdraw the guilty plea? But, again, this is an
11(c) plea. If you were to receive a sentence other than 120
months, that would be a basis to withdraw the guiltx’ plea.
Do you understand?
DEFENDANT FELIZ: Yes.

4.
[THE COURT]    .   . [O]ne other element is the 11(c) aspect. I
                       .



want to make sure you understand this, Mr. Feliz. If I accept
your plea of guilty, I must sentence you to 120 months of
imprisonment. Do you understand?
DEFENDANT FELIZ: Yes.                                               GPD Tr. 27:24
THE COURT: Now, if I reject the plea agreement, or rather, I
may reject it, that is not to accept it. Do you understand
that?
DEFENDANT FELIZ: Yes.
THE COURT: But if that happens, you or the Government
may elect to be released from this plea agreement, that is,

                                         10
you’ll be returned to the status you are in before today. Do
you understand that?
DEFENDANT FELIZ: Yes.
THE COURT: Now, have you discussed with your attorney
this right to withdraw the plea of guilty if I should not accept
the 11(c) term?
DEFENDANT FELIZ: Yes.
THE COURT: And are you satisfied with your attorney’s
explanation?
DEFENDANT FELIZ: Yes.

5.
THE COUR           In addition, the Government will move to
dismiss the enhanced penalty information in order to make
                                                                    GPD Tr. 36:14
possible the agreed-upon sentence here. It is an 1 1(c) plea,
meaning that the agreed-upon sentence is 120 months. Any
other sentence gives either side the option to get out of the
plea agreement.

6.
THE COURT: I will accept the plea provisionally, that is for
an 1 1(c) plea. I guess, it doesn’t really occur until sentencing
                                                                    GPD Tr. 38:8
day. Provisionally, I accept the plea. And assuming that i
find the sentence more than 120 months [to] be appropriate,
I will finally accept it on sentencing day. Provisionally I
accept it, and I’ll make the following findings   .   .




7.
THE COURT          Accordingly, the defendants’ plea of guilty      GPD Tr. 39:7
is accepted, and the defendant is adjudged guilty of Count
One, conspiracy to violate 21 U.S.C. Section 846.

8.
THE COURTS         And Ijust want to, as an aside to counsel
                                                                    GPD Tr. 39:13
for the Government, please just remind me on sentencing
day to place on the record my acceptance    my final
                                             --




acceptance of the guilty plea, assuming that occurs and [a]



                                        II
    sentence [ofl 120 months is imposed. That’s just an I we
    have to dot.


         B. Guilty plea in the wire fraud case
         Mr. Feliz and his spouse, Keila Ravelo, Esq., were charged with
conducting a $7.8 million wire fraud scheme, as well as committing associated
tax offenses. The wire fraud scheme used fake vendors of litigation support
services to bill Hunton & Williams and Wiflkie Parr & Gallagher, two New York
law firms of which Ms. Ravelo was a partner.4
         On August 25, 2015, Mr. Peliz waived indictment and pled guilty to a
criminal Information charging him with conspiracy to commit wire fraud, 18
U.S.C.    § 1349, and tax evasion, 26 U.S.C. § 7201. (15-421 DE 60—64) This, too,
was a plea pursuant to Rule 11(c)(1)(C), entailing a total sentence of 48
months, consecutive to the sentence on the drug charges. (See plea agreement,
15-42 1 DE 64.) The guilty plea transcript in the wire fraud case demonstrates
that Peliz entered the plea knowingly and voluntarily, with full knowledge of his
rights. (The Transcript of the guilty plea hearing in the wire fraud case, 15-42 1
DE 82, is cited as “GPW Tr.”.)
         At the outset of the guilty plea hearing in the wire fraud case, the Court
clarified that the plea-hearing procedures would be similar to, but separate
from, those in the drug case:
         THE COURTS          All right. Mr. Feliz, I realize you’re somewhat familiar
         with this process, but we go through it the same way each time.

(GPW 9) Thus the Court conducted the usual Rule 11(b) colloquy.


4       Ravelo and Feliz were originally charged jointly in a single criminal complaint
filed on December 19, 2014. (14-mj-6800) On November 5, 2015, Ms. Ravelo was
separately charged in a nine-count indictment with conspiracy to commit wire fraud,
18 U.S.C. § 1349, four counts of wire fraud, 18 U.S.C. § 1343, and three counts of tax
evasion, 26 U.S.C. § 7201. (Crim. No. 15-576, DE 66) On November 20, 2017, Ms.
Ravelo pled guilty to the wire fraud conspiracy and one count of tax evasion. (Id. DE
152) On October 10, 2018, she was sentenced to 60 months’ imprisonment. (Id. DE
170) The court entered a consent judgment of restitution in a total amount of
$8,518,018. (Id. DE 173)

                                           12
      The charges and the terms of the plea agreement were summarized. The
Court asked the usual questions to ensure that the defendant was able to
participate properly, had thoroughly consulted with his attorney, and
understood the terms of the plea agreement and his rights. (GPW Tn 9—14) The
Court accepted the written Application to Plead Guilty, or Rule 11 form. (Id. 14—
15; 15-421 DE 63) The Court reviewed the essential elements of the wire fraud
and tax charges, and the defendant acknowledged that he understood. (GPW
Tr. 16—20) After due warnings, he   waived       indictment and consented to the filing
of the Criminal Information containing the wire fraud and tax charges. (Id. 20—
22) The defendant was advised of the rights he would have if he went to trial,
and he waived them. (Id. 22—25) He was advised of the statutory penalties, and
of his rights under the Sentencing Guidelines. (Id. 25—29)
      The court then explained the workings of a Rule 1 1(c)(1)(C) stipulated-
sentence plea agreement:
      THE COURT: Now, that’s Step 1.

      Step 2 is that there’s a stipulated sentence, and both sides agree not to
      argue for any other sentence and that you, if the Court    that’s me
                                                                     --          --




      decides that that is not an appropriate sentence, you have a right to
      apply to vacate, or get out of, this plea agreement.

      Do you understand that?

      THE DEFENDANT: Yes.

      THE COURT: Okay. Now, excuse me one moment.

      More formally, if I reject the plea agreement or decide I cannot accept
      that 48-month provision, you and the Government may elect to be
      relieved from the terms of the plea agreement and the parties will be
      returned to their status before  -- as ft was before the entry of the plea of
      guilty.

      Do you understand that?

      THE DEFENDANT: Yes.

      THE COURT: Now, have you discussed with your attorney this right to
      withdraw your plea?


                                            13
        THE DEFENDANT: Yes.

        THE COURT: And are you satisfied with his explanation; that is, do you
        feel you understand the ins and outs of this 11(c) plea?

        THE DEFENDANT: Yes.

(GPW Tr. 29—30)
        Mr. Feliz allocuted to the facts of the case, admitting under oath that he,
along with Ms. Ravelo, had devised and executed the wire fraud scheme. This
scheme involving the issuance of fraudulent vendor invoices, which Ms. Ravelo
would approve for payment, totaling some $7.8 million. The couple used the
money for personal expenditures but concealed the income to evade federal
income   tax   on their joint return. Mr. Feliz admitted that he performed these
acts knowingly and intentionally. (GPW Tr. 34—38)
        The court cautioned Mr. Feliz that he should plead guilty only if he was
guilty in fact. Mr. Feliz acknowledged that he was pleading guilty because he
was guilty in fact. Mr. Fehz then entered a plea of guilty to the   wire   fraud and
tax   evasion charges in the Information. (GPW Tr. 38—39)
        In the wire fraud case, the court provisionally accepted the plea, in the
following manner:
        THE COURTS           Okay. Then I am going to accept his plea.
        But as I do for an 11(c) plea, I want to make something clear,
        which is my acceptance of the plea is provisional; that is, I am
        going to read the presentence report and decide whether,
        ultimately, whether the 48-month consecutive sentence is an
        appropriate one. If I agree that it is an appropriate one, I will then
        finally accept the plea on the sentencing date.

        So I wanted to ask the Government counsel to remind me to make
        that acceptance final on sentencing day. It’s a slight glitch in the
        procedure as a result of the 11(c) nature of the plea.

        MR. URBANO: Yes, Your Honor.

        THE COURT: But I do provisionally accept the plea, and I find that
        the allocution to be adequate. Any nonacceptance’would be simply



                                           H
      based on sentencing reasons and the 11(c), not any flaw in the
      plea.

(GPW Tr. 40—4 1) The court made factual findings that the defendant
understood all of the necessary advice and that his plea was voluntary. See
Fed. R. Crim. P. 11(b)((1)(A)—(O). (GPWTr. 40—41)
      The Court then repeated that it was provisionally accepting the guilty
plea, and “adjudged [Mr. Feliz] guilty” of the wire fraud and tax evasion
offenses:
      Accordingly, the defendant’s plea of guilty is accepted provisionally
      and the defendant is adjudged guilty of the offenses.

(GPW Tr. 42)
      C. Subsequent procedural history
      Sentencing in the drug and wire fraud cases was repeatedly delayed, with
the consent and in some cases on the application of Mr. Feliz. It seems that the
government foresaw a need to obtain Mr. Fehz’s cooperation in the event Ms.
Ravelo did not plead guilty in the wire fraud case; thus it was to Mr. Feliz’s
benefit to delay sentencing, to reserve the possibility of obtaining a reduction of
sentence based on cooperation.
      Pretrial proceedings in Ms. Ravelo’s case, a complex one, occupied a
considerable time, and were also periodically delayed for medical reasons. On
November 20, 2017, Ms. Ravelo pled guilty to the wire fraud conspiracy and
one count of tax evasion. (Crim. No. 15-576, DE 152) Her sentencing was
further delayed for approximately eleven months.
      In the meantime, Mr. Feliz’s presentence report was prepared. It was
promulgated in draft form on August 6, 2018 and put in final form on
September 4, 2018. The Probation office, after applying the multiple count
rules and a Criminal History category of II, calculated a combined Guidelines
sentencing range of 135—168 months (i.e., 11 years, 3 months to 14 years).5


5     Should the Court ultimately accept the stipulated sentence, objections to the
Guidelines calculations may not have much practical effect. I note, however, that there
are Guidelines calculation issues, and that the Criminal History category may be
                                          15
      On October 10, 2018, Ms. Ravelo was sentenced to 60 months’
imprisonment. The sentencing of Mr. Feliz in the drug case was then scheduled
for December 17, 2018 but delayed on consent.
      On January 15, 2019, the requests to delay sentencing ceased. Instead,
Mr. Feliz sent a letter to the Court stating that he wished to withdraw his plea
of guilty in the drug case. Mr. Feliz forthrightly stated the reason: He believed
that by withdrawing his plea he could gain the benefit of “the enactment of the
First Step Act two days ago.”° (14-327 DE 156) On January 28, 2019, Mr.
Feliz’s counsel supplemented his client’s application with a letter brief. (14-327
DE 159) Since that time, Mr. Feliz himself has sent the Court a number of
letters advocating for his position.
      On May 1, 2019, Mr. Feliz’s counsel filed a “Notice” stating that Mr. Feliz
wished to withdraw his guilty plea in the wire fraud case as well. (15-42 1 DE

understated. Mr. Feliz has two prior convictions. The first is a 1988 conviction in New
York State for selling 3 kilograms of cocaine to an undercover officer. He was paroled
from that sentence in August 1995. (PSR ¶ 10, 184) The second is a 1997 federal
conviction for perjury in connection with a civil rights action against the arresting
officers. This resulted in 2 criminal history points, placing Mr. Feliz in Criminal
History Category II. (PSR ¶ 11) As to the drug conspiracy, assuming that it began in
2012, the earlier drug conviction would fall outside the 15-year Guidelines “lookback
period” and would not result in any additional criminal histon’ points. See U.S.S.G.
§ 4A1.2(e)(lJ. As to the wire fraud or tax evasion, however, which began as early as
2008 or 2009, the earlier drug conviction would count, and would result in the
addition of 3 criminal history points. To clarify these and other issues, I will be
ordering the Probation Office to prepare separate presentence reports for the drug and
wire fraud cases. See infra.
6      The First Step Act (“FSA”), Pub. L. 115-391 (Dec. 21, 2018), contains a number
of provisions potentially relevant to imposition of sentences on drug charges:
       (a) A prior drug felony used to enhance the 10-year minimum must now have
           resulted in a term of imprisonment that ended within 15 years preceding the
           commencement of the current offense. FSA § 401 (amending 21 U.S.C § 802
           (57) & (58)). The sentencing enhancement Information in this case was
           dropped as part of the plea agreement, however.
       (b) Eligibility for the “safety valve” exemption from a mandatory minimum
           sentence has been expanded, in that it is now available to a defendant who
           has 4 criminal history points (the prior limit was 1 point), with certain
           exceptions. FSA § 402. Mr. Feliz believes that application of the safety valve
           to his drug case offense level would permit a sentence below the mandatory
           minimum of 10 years.

                                            16
79)7 In the wire fraud case, too, Mr. Feliz has sent a number of letters directly
to the Court. (E.g., 15-421 DE 80, 84, 85, 86, 87)1 made a note on the docket,
observing that the Court does not recognize hybrid pro se/counseled status but
affording the government the opportunity to respond. (15-42 1 DE 89) The pro
seletters have continued. (See 15-421 DE 92, 93, 95, 96.)
      In these letters, Mr. Feliz makes it clear that his agenda goes far beyond
merely obtaining the benefit of the First Step Act. He intends to withdraw both
pleas; withdraw his consent to the filing of the criminal Information in the wire
fraud case; and then move to dismiss any subsequent pursuit of the wire fraud
charge as untimely under the statute of limitations. (E.g., 15-421 DE 93; 14-
327 DE 179)
      I heard oral argument on the motions to withdraw on August 23, 2019.
(DE 91) At the request of counsel for both sides, I withheld decision to give the
parties an opportunity to arrive at a negotiated solution. As the parties have
not come forward with any such proposal, I will decide the motions now.
II. WHETHER THE GUILTY PLEA WAS ACCEPTED
      Under Rule 11(d), Fed. R. Crim. P., there are two standards that
potentially govern a motion to withdraw a guilty plea. Before the Court accepts
the plea, the defendant has the unfettered right to withdraw it. After the Court
has accepted the plea, the defendant must demonstrate a fair and just reason
for doing so. The question whether the Court has “accepted” the plea, then, is
critical to the selection of the proper standard.
      A. Rule 11 standards
      The procedures governing acceptance of the guilty plea itself, and
procedures governing plea agreements, are separately set forth in Federal Rule
of Criminal Procedure 11(b) (“Considering and Accepting a Guilty or Nob
Contendere Plea”) and Rule 11(c) (“Plea Agreement Procedure”). For reasons


7      The Notice was premised on the assumption that the Court had not accepted
the wire fraud plea, which could therefore be withdrawn as of right. For reasons that
will become apparent, this “Notice” will be construed as a motion to the extent
necessary.

                                          17
that will become apparent, it is important to keep in mind the distinction
between the two.
             1. Requisites of a guilty plea under Rule 11(b)
      Rule 11(b) is explicit and specific about the requirements for considering,
and prerequisites to acceptance, of a valid plea of guilty:
   (b) Considering and Accepting a Guilty or Nob    Contendere Plea.

         (1) Advising and Questioning the Defendant. Before the court accepts
      a plea of guilty or nob contendere, the defendant may be placed under
      oath, and the court must address the defendant personally in open
      court. During this address, the court must inform the defendant of, and
      determine that the defendant understands, the following:

             [subsections (A)—(O), listing the advice that must be given to
         ensure an informed and voluntary waiverj

         (2) Ensuring That a Plea Is Voluntary. Before accepting a plea of guilty
      or nob contendere, the court must address the defendant personally in
      open court and determine that the plea is voluntary and did not result
      from force, threats, or promises (other than promises in a plea
      agreement).

          (3) Determining the Factual Basis for a Plea. Before entering judgment
      on a guilty plea, the court must determine that there is a factual basis
      for the plea.

Fed. R. Crim. p. 11(b).
             2. Plea agreement procedures under Rule 11(c)
       Rule 11(c) then separately states the procedures governing a plea
agreement (as opposed to the plea itselfl. In Mr. Feliz’s case, both the drug and
wire fraud plea agreements were made pursuant to Rule 1 1(c)(l)(C):
       (c) Plea Agreement Procedure.
           (1) In General. An attorney for the government and the defendant’s
       attorney, or the defendant when proceeding pro se, may discuss and
       reach a plea agreement. The court must not participate in these
       discussions. If the defendant pleads guilty or nob contendere to either a
       charged offense or a lesser or related offense, the plea agreement may
       specify that an attorney for the government will:



                                          18
             (C) agree that a specific sentence or sentencing range is the
         appropriate disposition of the case, or that a particular provision of
         the Sentencing Guidelines, or policy statement, or sentencing factor
         does or does not apply (such a recommendation or request binds the
         court once the court accepts the plea agreement).
      When presented by a plea agreement under Rule 1 1(c)(l)(C), the Court
has three options:
         (3) Judicial Consideration of a Plea Agreement.
              (A) To the extent the plea agreement is of the type specified in Rule
          1 1(c)(1)(A) or (C), the court may accept the agreement, reject it, or
          defer a decision until the court has reviewed the presentence report.
Fed. R. Crim. P. 11(c).
             3. Withdrawal of a guilty plea under Rule 11(d)
      Rule 11(d) sets forth two distinct standards for withdrawal of a guilty
plea, depending on whether the plea has been “accept[edj” by the court:
       (d) Withdrawing a Guilty or Nob Contendere Plea. A defendant may
       withdraw a plea of guilty or nob contendere:
          (1) before the court accepts the plea, for any reason or no reason; or
          (2) after the court accepts the plea, but before it imposes sentence if:
             (A) the court rejects a plea agreement under 11(c)(5); or
             (B) the defendant can show a fair and just reason for requesting
             the withdrawal.

Fed. R. Crim. P. 11(d) (emphasis added).
      The standard under the first scenario—withdrawal before the court has
accepted the plea—is easily stated. The defendant is free to change his mind for
any reason. In such a case, withdrawal is available as of right, and the court
lacks the authority to deny it. See, e.g., United States v. Andrews, 857 F.3d
734, 739 (6th Cir. 2017); United States v. Arafat, 789 F.3d 839, 844 (8th Cir.
2015); United States u. Cessa, 626 F. App’x 464, 468 (5th Cir. 2015).
      The standard under the second scenario—withdrawal after the court
accepts the plea—is more complex. The “fair and just reason” standard implies
that “the defendant is not entitled to withdraw that plea simply at his whim,”


                                          19
United States v. Jones, 336 F.3d 245, 252 (3d Cir. 2003), and “has no absolute
right to withdraw a guilty plea prior to sentencing.” United States u. Crowley,
529 F.2d 1066, 1071 (3d Cir. 1976) (quoting United States v. Vallejo, 476 F.2d
667, 669 (3d Cir. 1973)). Withdrawal will be permitted, however, where “the
granting of that privilege seems fair and just.” United States u. De Cavalcante,
449 F.2d 139, 141 (3d Cir. 1971). The defendant “bears a ‘substantial burden’
of ‘showing a fair and just reason for the withdrawal of his plea.”’ United States
ii.   Siddons, 660 F.3d 699, 703 (3d Cir. 2011) (quoting United States v. King,
604 F.3d 125, 139 (3d Cir. 2010)).
         A “fair and just” reason for withdrawal of a guilty plea under Rule 11(d)
depends on three factors:
         A district court must consider three factors when evaluating a
         motion to withdraw a guilty plea:

         (1) whether the defendant asserts his innocence;
         (2) the strength of the defendant’s reasons for withdrawing the
             plea; and

         (3) whether the government would be prejudiced by the
             withdrawal.

  Jones, 336 F.3d at 252 (line breaks added); accord United States v. Napper, No.
  18-3379, 767 F. App’x 271, 272—73 (3d Cir. May 14, 2019) (not precedential);
  Siddons, 660 F.3d at 703. That three-part standard applies post-acceptance.
          Rule 11(d) does not, however, define “acceptance” of a plea. I therefore
  look to the case law.
          B.    Acceptance of a Guilty Plea: Case Law Standards
          A district court is not required “to utter some talismanic words to effect
an acceptance” of a guilty plea.” United States v. Byrum, 567 F.3d 1255, 1261
(10th Cir. 2009). “[W}hat matters ultimately is the language of the trial court
and the context in which it is used.” Id. Where, as here, “a district court
conducts a Rule 11 plea colloquy pending its review of the PSR, the district
court has accepted the plea for purposes of Rule 11.” Id. at 1262. Thus, the
Courts of Appeals have held that where a district court accepts a plea

                                            20
“provisionally” or “conditionally”—conditioned, that is, on the Court’s later
agreement with the sentence agreed to by the parties—then the plea is
accepted for purposes of Rule 11(d), and may be withdrawn only for a fair and
just reason. See id. at 1263 (accepted “provisionally”); United States v.
Andrews, 857 F.3d 734, 740 (6t1 Cir. 2017) (“The circuits that have considered
what is required to indicate acceptance of a guilty plea appear to agree that the
decision to ‘provisionally’ or ‘conditionally’ accept a guilty plea pending the
court’s review of the defendant’s PSR is enough to establish acceptance and
trigger the lair and just’ standard for withdrawal under Rule 1 l(d)(2).”); United
States v. Battle, 499 F.3d 315, 320—21      (4th   Cir. 2007) (“provisionally accepted”);
United States v. Jones, 472 F.3d 905, 908 (D.C. Cir. 2007) (“conditionally
accepted”). A particularly important factor in many such cases is the district
court, like the Court here, having adjudged the defendant guilty following a
plea colloquy in accordance with Fed. R. Crim. p. 11(b). Bynim, 567 F.3d at
1264, Jones, 472 F.3d at 909.
      The rationale for these holdings can be found, to some extent, in the
distinction between the plea and the plea agreement. Rule 11(d) itself contains
a clue about what level of “acceptance” will trigger the higher, fair-and-just
standard for withdrawal of a guilty plea. It provides that the plea may be voided
“after the court accepts the plea, but before it imposes sentence if.          .   .   (A) the

court rejects a plea agreement under 1 1(c)(5).”8 Thus—particularly in the


         Rule 1 1(c)(5) governs the procedures for a Court’s rejection of a plea agreement,
like  this one, containing an agreed sentence under Rule 11(c)(1)(C):
     (5) Rejecting a Plea Agreement. If the court rejects a plea agreement containing
     provisions of the type specified in Rule 11(cfllflA) or (C), the court must do the
    following on the record and in open court (or, for good cause, in camera):
       (A) inform the parties that the court rejects the plea agreement;
       (B) advise the defendant personally that the court is not required to follow the
       plea agreement and give the defendant an opportunity to withdraw the plea;
       and
       (C) advise the defendant personally that if the plea is not withdrawn, the court
       may dispose of the case less favorably toward the defendant than the plea
       agreement contemplated.

                                             21
specialized context of a Rule 1 1(c)(l)(C) plea—the Rule itself seems to
contemplate a period when the plea has been “accepted” but the Court has not
accepted or rejected the plea agreement.
      The Supreme Court’s analysis of Rule 11 in United States v. Hyde, 520
U.S. 670, 117 S. Ct. 1630 (1997), points the way to a resolution of that
apparent conundrum. Hyde picks up on the Rule 11(d) distinction between the
plea itself and the plea agreement, and explicitly rejects the proposition that
Rule 11 inextricably binds them together for purposes of the analysis of
“acceptance.”9
      The Court of Appeals equated acceptance of the guilty plea with
      acceptance of the plea agreement, and deferral of the plea agreement
      with deferral of the guilty plea. Nothing in the text of Rule 11 supports
      these conclusions. In fact, the text shows that the opposite is true: Guilty
      pleas can be accepted while plea agreements are deferred, and the
      acceptance of the two can be separated in time.

      The prerequisites to accepting a guilty plea are set out in subdivisions (c)
      and (d) of Rule 11. Subdivision (c) [current Rule 1 1(b)(l)j says:

      “Before accepting a plea of guilty   the court must address the
                                                .   .,




      defendant personally in open court and inform the defendant of, and
      determine that the defendant understands,” numerous consequences of


9      When Hyde was decided, the “fair and just reason” standard was contained in
Rule 32. “The Federal Rules of Criminal Procedure were amended in 2002 to, inter
alia, move the substance of prior Rule 32 authorizing defendants to seek the
withdrawal of a guilty plea prior to sentencing to Fed. R. Cdm. P. 11(d). Because the
substance of the rule has not changed, precedent referring to Rule 32 continues to be
authoritative.” United States v. Wilson, 429 F.3d 455, 458 n.2 (3d Cir. 2005). See also
United States u. Battle, 499 F.3d 315, 320 (4th Cir. 2007) (“[Tjhe advisory committee
note accompanying the [2002j amendments [to Rule 111 indicates the amendments
were intended to incorporate Hyde’s holding. See Fed. R. Crim. P. 11 advisory
committee’s note (2002 amendments); Jones, 472 F.3d at 908.”) The amendment also
caused some re-lettering of the subsections of Rule 11, which are noted in [bracketsi.
        Hyde’s discussion of what constitutes acceptance of a plea, as opposed to a plea
agreement, under Rule 11 therefore remains valid. Still, Hyde must be applied with
some caution. Most pertinently, when Hyde was decided, Rule 32(e) “made no
distinction between accepted and unaccepted guilty pleas,” and the “fair and just
reason” standard was widely if not universally held to apply to all motions to withdraw
prior to sentencing. United States v. Mendez-Santana, 645 F.3d 822, 826 (6th Cir.
2011) (abrogating United States v. Mader, 251 F.3d 1099 (6th Cir. 2001)).

                                           ‘7
pleading gulty. For example, the court must ensure the defendant
understands the maximum possible penalty that he may face by pleading
guilty, Rule 1 1(c)(l), and the important constitutional rights he is waiving,
including the right to a trial, Rules 1 1(c)(3), (4). [See current Rule
1 1(b)(1).] Subdivision (d) [current 1 1(b)(2)1 says: “The court shall not
accept a plea of guilty     . without first, by addressing the defendant
                                .   .



personally in open court, determining that the plea is voluntary.” [fn. 1:
See also Fed. Rule Crim. Proc. 11W) [current 11(b)(3)j(court should not
enter judgment on an accepted guilty plea without confirming that the
plea has a factual basis)]. The opening words of these two subdivisions
are important: Together, they speak of steps a district court must take
“[b]efore accepting a plea of guilty,” and without which it “shall not
accept a plea of guilty.” Based on this language, we conclude that once
the court has taken these steps, it may, in its discretion, accept a
defendant’s guilty plea. The Court of Appeals would read an additional
prerequisite into this list: A district court shall not accept a plea of guilty
without first accepting the plea agreement. But that “prerequisite” is
absent from the list set out in subdivisions (c) and (d) [current 1 l(b)(1) &
 (2)], strongly suggesting that no such addition is warranted.

       Subdivision [e] [current Rule 1 1(c)(l)]  divides plea agreements
                                                         .   .   .




into three types, based on what the Government agrees to do: In type A
agreements, the Government agrees to move for dismissal of other
charges; in type B, it agrees to recommend (or not oppose the defendant’s
request for) a particular sentence; and in type C, it agrees that the
defendant should receive a specific sentence. As to type A and type C
agreements, the Rule states that “the court may accept or reject the
agreement, or may defer its decision as to the acceptance or rejection
until there has been an opportunity to consider the presentence report.”
Rule 1 l(e)(2) [current Rule 1 1(c)(3)].

      If the court had decided to reject the plea agreement, it would have
turned to subdivision (e)(4) of Rule 11 [current Rule 1 1(c)(5)]. That
subdivision, a critical one for our purposes, provides:

   “If the court rejects the plea agreement, the court shall       advise the
                                                                     .   .   .




   defendant personally          that the court is not bound by the plea
                                        .   .   .




   agreement, afford the defendant the opportunity to the,i withdraw the
   plea, and advise the defendant that if the defendant persists in a
   guilty plea  .   the disposition of the case may be less favorable to the
                    .   .




   defendant than that contemplated by the plea agreement.” Rule
   1 1(efl4) [current 1 1(c)(5)] (emphasis added).


                                                    23
Hyde, 520 U.S. at 673—75.
      Hyde then stressed the important policies served by requiring a “fair and
just” reason to withdraw a plea, once the Rule 11(b) colloquy has occurred:
             After the defendant has sworn in open court that he actually
      committed the crimes, after he has stated that he is pleading guilty
      because he is guilty, after the court has found a factual basis for the
      plea, and after the court has explicitly announced that it accepts the
      plea, the Court of Appeals would allow the defendant to withdraw his
      guilty plea simply on a lark.

      We think the Court of Appeals’ holding would degrade the otherwise
      serious act of pleading guilty into something akin to a move in a game of
      chess.

Hyde, 520 U.S. at 674—77.
      Rule 11(b), then, defines the requisites of a guilty plea. In Byrum, supra,
the Tenth Circuit reasoned that to “accept” a guilty plea under Rule 11, the
district court is required to do just three things: “(1) advise the defendant of the
rights he or she is waiving, the nature of the charge, and the associated
penalties, see Fed. R. Crim. P. 1 1(b)(1); (2) ensure the plea is voluntary, see
Fed. R. Crim. P. 1 1(b)(2); and (3) determine the factual basis for the plea, see
Fed. R. Crim. P. 1 1(b)(3).” Id. at 1262.’° Thus there “appears to be a consensus
that a proper Rule 11 colloquy creates the presumption that a guilty plea was
accepted. Battle, 499 F.3d at 321—22; see also Bynim, 567 F.3d at 1260—6 1;
Arafat, 789 F.3d at 844—45.” United States v. Andrews, 857 F.3d 734, 740 (6th
Cir. 2017).
      Having fulfilled those 11(b) requirements and accepted the plea, the
Court may put off acceptance of the plea agreement:
          (3) Judicial Consideration of a Plea Agreement.
              (A) To the extent the plea agreement is of the type specified
          in Rule 1 1(c)(1)(A) or (C), the court may accept the agreement,
          reject it, or defer a decision until the court has reviewed the
          presentence report.


1O    Rule 11(b) spells out those requirements in far more detail, of course.

                                          24
Fed. R. Crim. P. 11(c).”
      This two-part process may create some awkwardness, especially in the
context of a Rule 1 1(c)(1)(C) plea. Ideally, the district court would at all times
explicitly draw a distinction between the plea and the plea agreement,
accepting the former while deferring a decision on the latter. This, as the U.S.
Court of Appeals for the Fourth Circuit has observed, has conceptual
difficulties of its own; in a sense, of course, no plea is “absolutely final” until
the Court makes its sentencing decision. United States v. Battle, 499 F.3d at
321. A Rule 11(c)(1J(C) guilty plea might best be understood as accepted but
defeasible: effective against anything the defendant might do unilaterally, but
defeasible if the   court   should later reject the plea agreement.
      Rule 11 calls upon the district court to convey this contradictory state of
affairs—that the plea agreement is not yet accepted, but that the plea, which is
based on that very agreement, is accepted—to a lay defendant. A common
practice in the district courts is to state that the guilty plea is accepted
“provisionally” or “conditionally.” In such a case, the clear understanding is
that the plea itself is accepted, conditioned only upon the Court’s ultimate
agreement with the stipulated sentence. What is being “deferred” in a case of
provisional acceptance, as the Bynim court perceived, is not acceptance of the
guilty plea, but acceptance of the plea agreement, with its stipulated or
recommended sentence. Id. Indeed, says Bymm, Rule 11 itself “contemplates
an acceptance of a guilty plea conditioned on the ultimate acceptance or
rejection of the plea agreement. See Fed. R. Crim. P. 1 1(c)(3)—(5).” Id. Rule
1 1(c)(3), which governs such a deferral, is explicitly directed to the “plea
agreement” (as opposed to the preceding Rule 11(b), which governs the plea
itselfl.’2 This distinction between plea and plea agreement, reasoned Bynim,
makes sense of the apparent twilight status of a plea, accepted with full

II    As the Rule indicates, the Court may simply reject the plea agreement outright,
but that did not occur here, so I do not discuss that option any further.
12     In that connection, Byrurn observed that Rule 11 does not even contain a
mechanism for “deferral of a decision on the [guiltyj plea itself” Id. (emphasis added).

                                             ‘S
formality after an admission of guilt under oath, but subject to the Court’s later
review of the appropriate sentence (usually in light of the as-yet-unprepared
presentence report).
      In the context of Rule 1 l(c)(l)(C), then, “provisional” acceptance has an
obvious meaning: acceptance subject not to the defendant’s option, but to the
court’s ultimate decision whether to adopt the sentence stipulated in the plea
agreement. Even outside the precise context of an 1 1(c)(1)(C) plea, however, the
“provisional” acceptance of a guilty plea is sufficient to trigger the “fair and
just” threshold for withdrawal. The plea is considered “accepted” where the
Court states that its acceptance is provisional, conditioned on its future review
of the PSR. Bymm, 567 F.3d at 1262.
      So, the Bynim panel concluded,
      jwje agree with [United States v. Battle, 499 F.3d 315, 321(4th Cir.
      2007)J that permitting a defendant to withdraw his guilty plea as a
      matter of right after a district court makes the requisite findings
      and conditionally accepts the plea would undermine the
      importance of the Rule 11 colloquy. At the conclusion of the
      colloquy, the defendant has admitted his guilt and the facts
      relating to his criminal conduct. He has also been advised by the
      court of the consequences of pleading guilty. After a such a
      colloquy, a defendant has no reason to believe he can freely
      withdraw his plea. Further, Rule 11 does not prescribe any specific
      language of acceptance, and imposing a requirement on the district
      court to utter some talismanic words to effect an acceptance is not
      supported by the Federal Rules of Criminal Procedure or the case
      law.

Id. at 1261.
       In sum, we conclude where a district court conducts a Rule 11
       plea colloquy and then provisionally or conditionally accepts the
       defendant’s guilty plea pending its review of the PSR, the district
       court has accepted the plea for the purposes of Rule 11.

Id. at 1262 (emphasis added).
       Applying its holding to the facts, Bynim found that the defendant had
voluntarily entered into the plea of guilty to the charged offense under Rule


                                          26
11(b). The district court had invoked its option under Rule 1 1(c)(3)(A) to reject
the plea agreement after review of the presentence report. And the district court
so warned the defendant:
            I am not going to accept the plea until I review the
            presentence report and am satisfied, as I mentioned earlier,
            that the plea agreement in this case does not undermine the
            goals of the sentencing guidelines. I will accept it
            provisionally subject to that review.

      jciting district court transcript.j (emphasis added).

      As is evident, the court conducted a thorough colloquy and
      provisionally accepted Byrum’s plea. While the court’s language
      could have been more precise, the bottom line is plain-the district
      court accepted Byrum’s guilty plea as contemplated by Rule 11
      subject only to its review of the PSR.

Byrum, 567 F.3d at 1263.
      United States v. Battle, 499 F.3d 315 (4th Cir. 2007), cited in Byruin,
similarly analyzes the effect of “conditional,” “provisional,” or non-”final”
acceptance of the plea. There, the district court had conducted a plea colloquy
and ruled as follows:
      Your plea of guilty is provisionally accepted pending receipt of a
      presentence investigation, and the court will defer final acceptance
      of the plea agreement and the adjudication of guilt until we’ve all
      had an opportunity to review that report.

Id. at 318. The district court later issued a second ruling, embodied in an
order, in which it retreated somewhat from its deferral of “acceptance of the
plea agreement and the adjudication of guilt,” id.:
      The order recited the events of the second plea hearing, and noted
      that the court had “conditionally accepted” appellant’s guilty plea
         .In choosing to conditionally accept the plea, the court noted
      that it was deferring further action pursuant to U.S.S.Q.
      § 6Bl.1(c), which permits a court to accept or reject a plea
      agreement described in Rule 1 1(c)(1)(A) or (C), or to defer a decision
      on the agreement until it has an opportunity to review the
      presentence report. The district judge concluded the order by


                                         27
      stating, “[Tjhe court adjudges and the defendant now stands
      provisionally guilty of Count One of the single-count indictment.”

‘a.
      After seeing the presentence report, the defendant in Battle sought to
withdraw his guilty plea. The court denied the motion, citing the lack of any
“fair and just reason,” invoking that standard because the plea had been
“accepted.” The Court of Appeals affirmed, essentially holding that provisional
acceptance constitutes “acceptance” for purposes of a withdrawal motion:
             We conclude the district court accepted appellant’s guilty
      plea. Placing too much emphasis on the district court’s use of the
      qualifier “provisionally” would ignore the inherently conditional
      nature of guilty pleas under Rule 11. No guilty plea is absolutely
      final until a sentence has been imposed. See Fed. R. Crim. P. 11(e).
      Before sentencing, every guilty plea can be withdrawn if a
      defendant can show a fair and just reason or if the court rejects a
      plea agreement made under Rule 1 1(c)(5). Fed. R. Crim. P. 1 1(d)(2).
      Moreover, as Hyde and jUnited States v. Jones, 472 F.3d 905, 909
      (D.C. Cir. 2007)J explained, the potential for later withdrawal does
      not prohibit a district court from accepting a plea. See Hyde, 520
      U.S. at 679—80, 117 S. Ct. 1630; Jones, 472 F.3d 905.

Battle, 499 F.3d at 321. See also United States v. Jones, 472 F.3d 905, 909
(D.C. Cir. 2007) (holding that defendant’s guilty plea was accepted where
district court “announced that ‘the plea of guilty is conditionally accepted
subject to review of the plea agreement and the presentence report, and I find
you guilty.”).
      That rule, reasoned Battle, best reflected the presumption of finality of a
plea of guilty, entered under oath with all the safeguards of Rule 11(b):
            Permitting a defendant to withdraw a guilty plea for any
      reason or no reason in these circumstances would undermine the
      importance of the plea colloquy. The rules should not be
      interpreted to allow a defendant to withdraw a guilty plea “simply
      on a lark” after the district court conducts a thorough plea
      colloquy and has made the requisite findings. See Hyde, 520 U.S.
      at 676, 117 S.Ct. 1630. During the colloquy, the defendant admits,
      in open court, that he is guilty and describes the circumstances of
      his guilt. It makes little sense to permit an unconditional
                                        28
     withdrawal of a guilty plea after the colloquy has been conducted,
     especially when the district court has informed the defendant of
     the consequences of pleading guilty and the defendant had no
     reason to believe he could withdraw the plea at a later date for any
     reason. Even if the circumstances warrant a withdrawal after the
     colloquy, the defendant is adequately protected by the fair and just
     withdrawal standard. Thus, once the district court has satisfied
     Rule li’s colloquy requirement, there is a presumption that the
     court has accepted the defendant’s guilty plea. See United States u.
     Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc) (“If an
     appropriately conducted Rule 11 proceeding is to serve a
     meaningful function, on which the criminal justice system can
     rely, it must be recognized to raise a strong presumption that the
     plea is final and binding.”) Appellant has failed to rebut that
     presumption in this case.

Battle, 499 F.3d at 321.
      To be sure, there are cases in which that “presumption” of acceptance
may be overcome by the court’s own language:
      jBjoth the Seventh and Eighth Circuits have found that a guilty
      plea was not accepted despite a proper Rule 11 colloquy when the
      district court explicitly deferred acceptance of the plea. United
      States u. Tyennan, 641 F.3d 936, 938, 940—43 (8th Cir. 2011) (“I’m
      going to put off accepting your plea because I want the opportunity
      to review the presentence report.”); United States u. Head, 340 F.3d
      628, 630—31 (8th Cir. 2003); United States v. Shaker, 279 F.3d
      494, 495—98 (7th Cir. 2002) (1 am deferring my decision on
      acceptance or rejection of your guilty plea and your Plea Agreement
      until after I’ve had an opportunity to study the Presentence Report.
      If your plea of guilty and your Plea Agreement are then accepted, I
      will so advise you.”); see also Arafat, 789 F.3d at 845 (interpreting
      Tyerman and Head to allow withdrawal when “express language”
      indicated that it had not been accepted).

United States v. And rews, 857 F.3d at 740 (plea hearing in which the district
court did not use “provisional” language, and explicitly stated that “[n]ormally
at this time I would go ahead and accept the plea and make a finding of guilty,”
but did not do so pending inspection of the presentence report).




                                        29
      In Shaker, for example, the district court did not accept the guilty plea
“provisionally” or “conditionally”; indeed, it did not accept the plea at all.
Rather, the court carefully and explicitly stated that it was deferring its
decision whether to accept both the plea agreement and the guilw plea itself:
      I am deferring my decision on acceptance or rejection of your plea
      of guilty and your Plea Agreement until after I’ve had an
      opportunity to study the Presentence Report. If your plea of guilty
      and your Plea Agreement are then accepted, I will so advise you.

279 F.3d at 496 (emphasis added). Tyennan, supra, is similar in that the court
explicitly stated, “I’m going to put off accepting your plea” pending review of the
presentence report, and did not make the required Rule 11(b) findings as to
voluntariness. 641 F.3d at 938.
         Byrum thus found non-acceptance cases, such as Shaker and Head, to
be distinguishable from conditional-acceptance cases, such as Battle and
Jones:
         In both Battle and Jones, the district court had conditionally
         accepted the defendant’s guilty plea and only deferred accepting
         the terms of the underlying plea agreements, whereas in Shaker
         and Head, the district court had deferred accepting the guilty plea
         itself.

Byrum, 567 F.3d at 1261.13
         In both Bynim and Battle, supra, the Court of Appeals acknowledged that
the district court could have been clearer about what it meant by “provisional”
acceptance. See Bynun, 567 at 1261 (“While we prefer linguistic precision           .
                                                                                        .




Battle, 499 P.3d at 322 (“[T]here is little doubt that an unambiguous
acceptance (e.g., ‘I accept your guilty plea’) would have avoided the problems


13     This distinction is not indicative of a Circuit split. Indeed, in United States v.
Arafat, 789 F.3d 839 (8th Cir. 2015), the Eighth Circuit reviewed its own holdings in
Head and Tyerman, distinguished them, and found that a district court had
“implicitly” accepted a guilty plea. Although the district court did not state in so many
words that the plea was accepted, it conducted the entire Rule 11(b) colloquy and told
the defendant it was deferring acceptance of the plea agreement pending review of the
presentence report. Id. at 842. The law in the Eighth Circuit, as stated in Arafat, is
entirely consistent with that of Bynim and Battle, which it cited. Id. at 844.

                                            3
encountered here.”). Both nevertheless held that the district court’s
“provisional” or “conditional” acceptance of the plea was clear enough. In
Bynim, Battle, and Jones, the district court did not, as it did in Shaker,
Andrews, and Tyennan, explicitly state that it was, despite the Rule 11(b) plea
colloquy, not currently accepting the plea agreement. Thus the courts in
Bynim, Battle, and Jones found that the district court’s “provisional”
acceptance of the plea constituted sufficient acceptance for purposes of a
motion for plea withdrawal.
      C.     Application of “Acceptance” Standards to Mr. Feliz’s Case
      Mr. Feliz asserts that his Rule 1 1(c)(lflC) guilty pleas were accepted only
“provisionally,” not finally. Therefore, he argues, they were not truly “accepted”
for purposes of Rule 11(d), and he may withdraw them as a matter of right. I do
not agree. This defendant, duly advised of his rights in accordance with Rule
11(b), waived those rights and admitted guilt under oath. He was literally and
expressly “adjudged guilty” of the charged offenses. The Court’s acceptance of
the plea was “provisional” only in the sense that the defendant could withdraw
it if the Court later rejected the stipulated sentence in the plea agreement. Thus
Mr. Peliz’s pleas in both the drug and wire fraud cases fall on the
Byrum/Battle/Jones (“conditional acceptance”), not the
Shaker/Tyennan/Anth-ews (“non-acceptance”), side of the line. These guilty
pleas were accepted.
      Three principles emerge from the Court of Appeals case law discussed in
the preceding section:
      (1) A regular Rule 11(b) plea colloquy creates a “presumption” that the
           guilty plea (as opposed to the plea agreement) has been accepted.
      (2) The court’s acceptance of a plea “provisionally” or “conditionally”
           constitutes “acceptance” sufficient to trigger the “fair and just”
           standard for withdrawal.




                                          3
      (3) Although some imprecision will be tolerated, the presumption of
         acceptance can nevertheless be overcome if the court “explicitly
         defer[sJ” acceptance of the guilty plea itself in “express language.”
I apply those principles here.
             1. Rule 11(b) plea colloquy
       A guilty- plea may be accepted, even if acceptance of the plea agreement
(in particular, the sentence stipulated in the plea agreement) is deferred. See
Hyde, supra. In both the drug case and the wire fraud case, this Court
conducted a full guilty plea colloquy in conformity with Rule 11(b). This is not
contested.
      The Court ensured that the defendant’s decision to plead guilty was
voluntary and intentional, and that he waived his rights with full advice and
knowledge. A full factual basis for the plea was obtained from the defendant,
who admitted that he intentionally committed the acts constituting the charged
offenses. In each case, the Court warned the defendant that he should not
plead guilty unless he was guilty in fact. The defendant repeatedly
acknowledged, explicitly and under oath, that he was pleading guilty because
he was guilty in fact. The Court made the necessary factual findings that the
defendant understood all of the necessary advice under Fed. R. Crim. P.
11(b)((1)(A)—(O), that the plea was voluntary, fri. 11(bfl2), and that it had a
factual basis, Id. 11(bfl3).
      In each case the defendant was “adjudged guilty” of the charged offenses.
Thus, in the drug case, the Court stated as follows: “Accordingly, the
defendants’ plea of guilty is accepted, and the defendant is adjudged guilty of
Count One, conspiracy to violate 21 U.S.C. Section 846.” GPD Tr. 39:7. In the
wire fraud case, the Court found similarly that “the defendant is adjudged
guilty of the [wire fraud and taxj offenses.” (GPW Tr. 42)
      Under the principles established in the Court of Appeals case law cited
above, that regularly-conducted Rule 11(b) colloquy, including the defendant’s
admission of guilt under oath, gave rise to a presumption that the guilty plea


                                          32
was accepted and could be withdrawn only for sufficient cause. See Battle, 499
E.3d at 32 1—22; see also Bynzm, 567 F.3d at 1260—6 1; Arafat, 789 F.3d at 844—
45; Andrews, 857 F.3d at 740.
            2.   “Provisional” acceptance of the guilty plea.
      The next issue is whether the Court “provisionally” or “conditionally”
accepted the guilty plea.
      In the drug case, the Court’s operative statement, following its entry of
the necessary factual findings, was that the plea was “accepted”:
      THE COURTS          Accordingly, the defendants’ plea of guilty is
      accepted, and the defendant is adjudged guilty of Count One,
      conspiracy to violate 21 U.S.C. Section 846. (GPD Tr. 39:7)

To be sure, the court also employed the terminology of “provisional”
acceptance. In doing so, the court clearly indicated that it was referring to the
defendant’s right to withdraw under Rule 1 l(c)(l)(c) if the court did not accept
the stipulated sentence:
      THE COURT: I will accept the plea provisionally, that is for an 11(c)
      plea. I guess, it doesn’t really occur until sentencing day.
      Provisionally, I accept the plea. And assuming that I find the
      sentence more than 120 months [to] be appropriate, 1 will finally
      accept it on sentencing day. Provisionally I accept it, and I’ll make
      the following findings. .   .(GPD Tr. 38:8)
                                      .




      THE COURTS         And I just want to, as an aside to counsel for
      the Government, please just remind me on sentencing day to place
      on the record my acceptance     my final acceptance of the guilty
                                          --




      plea, assuming that occurs and [a] sentence [of] 120 months is
      imposed. That’s just an I we have to dot. (GPD Tr. 39:13)

      In the wire fraud case, the court provisionally accepted the plea, again
stating clearly that by “provisional,” it meant that its acceptance was subject to
the right to withdraw under Rule 11(c):
      THE COURT:
             Okay. Then I am going to accept his plea.
           But as I do for an 11(c) plea, I want to make something clear,
      which is my acceptance of the plea is provisional; that is, I am


                                               3-)
       going to read the presentence report and decide whether,
       ultimately, whether the 48-month consecutive sentence is an
       appropriate one. If I agree that it is an appropriate one, I will then
       finally accept the plea on the sentencing date.

             So I wanted to ask the Government counsel to remind me to
       make that acceptance final on sentencing day. It’s a slight glitch in
       the procedure as a result of the 11(c) nature of the plea.

              MR. URBANO: Yes, Your Honor.

              THE COURT: But I do provisionally accept the plea, and I
       find that the allocution to be adequate. Any nonacceptance would
       be simply based on sentencing reasons and the 11(c), not any flaw
       in the plea.

(GPW Tr. 40—4 1) After making the necessary factual findings, the Court
repeated that “the defendant’s plea of guilty is accepted provisionally.” The
Court formally adjudged the defendant guilty of the wire fraud and tax evasion
offenses. (Id.)
       In both cases, then, the Court employed the “provisional” language found
sufficient to constitute acceptance in the case law.
              3.   Explicit non-acceptance or deferral of acceptance
       As noted above, a reviewing court will nevertheless consider whether any
other statements by the court were sufficiently explicit, in context, to rebut the
presumption of acceptance of the guilty plea. Nothing about the context here, I
find, rebuts that presumption of acceptance.
       As set forth above, the Court in the drug case stated specifically that the
guilty plea was “accepted,” and also repeatedly used the “provisional” language
found sufficient by the Court of Appeals cases cited above. And the Court
explained what that meant in the context of a Rule 1 1(c)(l)(C) plea agreement.
As the Court repeatedly stated in the drug case, the “provisional” acceptance of
the plea meant that the defendant would not be bound       if the Court rejected the
plea agreement’s stipulated sentence of 120 months. Provisional acceptance,
the Court explained, was a “glitch” inherent in an 11(c) plea agreement, or a



                                          3
letter i that “we have to dot” on sentencing day. In the wire fraud plea, the
Court’s statements were, if anything, even clearer. See Section II.C.2, supra.
      The “provisional” acceptance of the plea, then, had an obvious and clear
meaning. The defendant repeatedly admitted that he was guilty in fact, and
allocuted to the essentials of these offenses under oath. Nor was an
adjudication of guilt withheld pending further proceedings; in both cases, the
defendant was “adjudged guilty” of the offenses. No defendant, having
undergone that proceeding, could have walked away with the impression that
the ball was in his court—i.e., that he could unilaterally take back his
counseled, thoroughly negotiated, sworn admission of guilt. See Bynim, 567
F.3d at 1261 (“At the conclusion of the colloquy, the defendant has admitted
his guilt and the facts relating to his criminal conduct. He has also been
advised by the court of the consequences of pleading guilty. After a such a
colloquy, a defendant has no reason to believe he can freely withdraw his
plea.”) Rather, the right to withdraw would be triggered only by the Court’s
decision to reject the stipulated sentence.
      The Court’s “provisional” acceptance language was at least as clear as
that which was found to constitute acceptance of a plea in the Court of Appeals
cases cited above. In Byrum, for example, the district court somewhat
contradictorily stated that “Jam not going to accept the plea until I review the
presentence report and am satisfied.    .    that the plea agreement in this case
does not undermine the goals of the sentencing guidelines. I will accept it
provisionally subject to that review.” 567 F.3d at 1263 (emphasis added).
Likewise, in Battle, the district judge initially stated that “the court will defer
final acceptance of the plea agreement and the adjudication of guilt until we’ve
all had an opportunity to review that report,” but in a second order it declared
the defendant “provisionally guilty.” 499 F.3d at 318. In both cases, the Courts
of Appeals observed that the district courts could have spoken more clearly;
nevertheless, their provisional acceptance of the guilty pleas    was   clear enough.




                                            35
       This is, if anything, an afortiori case. Nowhere in Mr. Feliz’s drug or
wiretap plea transcript does this Court state that it is not going to accept the
plea, or that it is delaying an adjudication of guilt. On the contrary, the Court
at all times stated that it was provisionally accepting the plea and that the
defendant was contemporaneously being adjudicated guilty of the offenses.
       Still less does the Court’s language in Mr. Feliz’s case approach the
“explicit” and “express” language of deferral that established non-acceptance of
the plea in, e.g., Shaker and Tyerman. In Shaker, for example, the court
expressly stated, “I am deferring my decision on acceptance or rejection of your
guilty plea and your Plea Agreement until after I’ve had an opportunity to study
the Presentence Report.” 279 F.3d at 496 (emphasis added). In Tyennan, the
district court likewise explicitly stated that it was not accepting the plea,
pending review of the presentence report. 641 F.3d at 938.
       There is no such explicit disavowal in Mr. Feliz’s case. The Court’s
“provisional” acceptance of the   guilty   plea must be taken to mean what the
Court said it meant: that the plea was accepted subject to withdrawal if the
Court, pursuant to Rule 1 1(c)(1)(C), should later reject the stipulated sentence.
That possibility, conditioned on future actions of the Court (not the defendant),
does not detract from the plea’s finality for purposes of triggering the Rule 11(d)
“fair and just reason” standard for withdrawal.
       In both the drug case and the wire fraud case, the guilty plea was
accepted. I therefore reject the argument that the defendant may withdraw his
plea without proffering a fair and just reason for doing so.
III.   MOTION TO WITHDRAW GUILTY PLEA
      Mr. Feliz’s motions to withdraw his pleas of guilty are thus properly
considered under the post-acceptance, “fair and just reason” standard of Fed.
R. Crim. P. 11(d)(2)(B). As noted above, that standard is informed by the
following three factors:
        (1) whether the defendant asserts his innocence;
        (2) the strength of the defendant’s reasons for withdrawing the plea; and


                                            36
       (3) whether the government would be prejudiced by the withdrawal.
Jones, 336 F.3d at 252 (line breaks added). See Section II.A.3, supra, and
additional cases cited.
          1. Whether Defendant Asserts His Innocence
      The first factor is whether the defendant asserts his innocence.
“Innocence” in this context means factual, not legal, innocence. See United
States v. Brown, 250 F.3d 811, 818 (3d Cir. 2001) (“In assessing a defendant’s
claim of ‘legal innocence’ for purposes of withdrawal of a guilty plea, we must
first examine whether the defendant has asserted his or her factual
innocence.”); see also United States u. Cox, 553 F. App’x 123, 127 (3d Cir.
2014) (affirming district court’s denial of defendant’s motion to withdraw plea
because defendant “failed to state affirmatively his innocence, present facts to
support such an assertion, or explain why he admitted, during the earlier plea
colloquy” that he committed the crime); United States v. Kenley, 299 F. App’x
184, 186 (3d Cir. 2008) (holding that “a defendant must first assert factual
innocence”); United States u. Monac, 120 Fed. Appx. 924, 927 (3d Cir. 2005)
(“[Elven if he could prove ‘legal innocence’             .   .   .   an assertion of ‘legal innocence’
is insufficient to justify the withdrawal of a guilty plea; proof of factual
innocence is required.”) (emphasis in original).
      That inquiry does not stop at the defendant’s mere “assertion” of
innocence. The Court may assess “[tjhe good faith, credibility and weight of a
defendant’s assertions      .   .   .   in support of a motion under Rule 32(d).
Gov’t of the Virgin Islands u. Berry, 631 F.2d 214, 220 (3d Cir. 1980) (quoting
United States v. Washington, 341 F.2d 277, 281 (3d Cir. 1965)). “Assertions of
innocence must be buttressed by facts in the record that support a claimed
defense.” Wilson, 429 F.3d at 458 (internal citation and quotation marks
omitted). Further, a defendant must “give sufficient reasons to explain why




 14        See n.9, supm (substance of Rule 32 plea-withdrawal standards moved to
      current Rule 11(d) in 2002).

                                                    37
contradictory positions were taken before the district court.” Siddons, 660 F.3d
at 703 (quoting Jones, 336 F.3d at 253).
      Thus Mr. Feliz owes the court an explanation of why, if he was not           guilty,

he stated under oath at both of his guilty plea hearings that he was guilty. A
plea of guilty is a fully-warned, in-court statement under oath, not a strategic
stopgap. A defendant who wishes to withdraw a plea of guilty must “give
sufficient reasons to explain why contradictory positions were taken before the
district court.” United States v. Siddons, 660 F.3d 699, 703 (3d Cir. 2011);
United States u. Jones, 336 F.3d 245, 253 (3d Cir. 2003). One such sufficient
reason might be that the transcript “indicates [defendant] does not fully
understand that the facts he is prepared to admit constitute the offense
charged.” United States v. Young, 424 F.2d 1276, 1279 (3d Cir. 1970). No such
claim is made, or could be made, in this case; Mr. Feliz acknowledged that he
understood the charges, and the facts admitted by him are blatantly criminal
in nature.
      I have reviewed the motion papers, as well as Mr. Feliz’s pro se letters to
the Court. In them, I find no cognizable claim of actual innocence of these
offenses, and no alternative explanation for these admissions under oath. The
theme that nrns through all of these submissions is simply that Mr. Feliz
believes he could strike a better deal under current sentencing law (and, as a
bonus, possibly take advantage of the passage of time to bar reinstatement of
the wire fraud charges). See Section 111.2, infra.
      In short, even taking Mr. Feliz’s change of position at face value, I see no
adequate explanation for his prior statements under oath that he was factually
guilty of all elements of the offenses. See United States v. Jones, 336 F.3d 245,
253 (3d Cir. 2003) (affirming denial of motion to withdraw guilty plea where
defendant “listened to the Government’s recitation of the material facts
underlying his offenses and conceded the accuracy of those facts [during the
plea colloquy]   .   .   .   then denied those facts at the May 22 hearing, but did not
explain why his position had changed so markedly.”); United States v. Graulich,


                                                 j
524 F. App’x 802, 806 (3d Cir. 2013) (“Rather than attempting to explain why
contradictor-v positions were taken in the District Court, Graulich claims
innocence by arguing that he never had the intent to defraud. This argument is
belied by Graulich’s plea colloquy, which shows that he admitted to having the
requisite intent.”).
       Even if there were a post-plea assertion of innocence, the lack of any
sufficient explanation for Mr. Feliz’s plea of guilty would fatally undermine its
credibility. See United States v. Mejic, 222 F. App’x 136, 139—40 (3d Cir. 2007)
(affirming denial of withdrawal motion where, although defendant asserted
innocence, his present assertions were “inconsisten[tj” and “lack[ingj
credibility” because he failed to sufficiently explain why he “thoroughly
admitted his guilt and did not contest the Government’s characterization of the
facts” during plea). In such a case, courts have repeatedly upheld denials of
motions to withdraw pleas of guilty. See United States v. Self 393 F. App’x. 47,
50 (4th Cir. 2010) (affirming denial of motion to withdraw guilty plea based on
claim of public authority defense because defendant gave extensive statements
of his guilt); United States a Martinez, 785 F.2d lii, 115 (3d Cir. 1986)
(affirming denial where Defendant admitted factual guilt during plea and then
later claimed he “never knowingly admitted occupying the position of an
organizer.   in a continuing criminal enterprise.”); United States v. Baird, 542
             .   .




F. App’x 149, 151 (3d Cir. 2013) (affirming denial where defendant moved to
withdraw plea because he allegedly lacked the requisite intent, but “offered
nothing to explain the contradictory position he took during the plea
colloquy.”).
      At any rate, however, there is no claim of factual innocence as that term
is properly understood. The law is clear that a late-emerging dispute over
sentencing factors does not equate to a showing of factual innocence. See, e.g.,
United States a Martinez, 785 F.2d 111, 115 (3d Cir. 1986) (concluding
defendant’s assertion of innocence was not “compelling” because the defendant
 did not deny his involvement in the drug distribution offense but only


                                         j
contested his role in the offense); United States v. Garba, 285 F. Supp.2d 504,
509—10 (D.N.J. 2003) (holding defendant, who only disputed the weight of the
illegal drug but not his role in the drug distribution conspiracy, failed to make
a colorable claim of innocence).
      In sum, I do not perceive that Mr. Feliz is truly claiming innocence at all.
But to the extent he is, I would find any such assertion to be lacking in indicia
of “good faith, credibility and weight.” Gov’t of the Virgin Islands v. Berry, 631
F.2d at 220. The assertion-of-innocence factor, then, weighs heavily against
granting Mr. Feliz’s motion.
      2. Strength of Defendant’s Reasons for Withdrawal
      The second, and related, factor is the defendant’s explanation of “why he
changed his mind following his guilty plea.” United States v. King, 604 F.3d
125, 140 (3d Cir. 2010). It is not enough, post-plea, to proffer a defense to the
charges; “There are few if any criminal cases where the defendant cannot
devise some theory or story which, if believed by a jury, would result in his
acquittal.” Gov’t of Virgin Islands v. Berry, 631 F.2d 214, 220 (3d Cir. 1980)
(quoting United States v. Barker, 514 F.2d 208, 221 (D.C. Cir. 1975)). Nor willa
court allow withdrawal merely based on a “shift in defense tactics, a change of
mind, or the fear of punishment.” United States v. Brown, 250 F.3d 811, 815
(3d Cir. 2001) (quoting Jones, 979 F.2d at 318). A defendant’s reason for
withdrawing his plea must rise above the “belie[fl he made a bad choice in
pleading guilty,” United States v. Walden, 625 F.3d 961, 965 (6th Cir. 2010); a
“change of heart,” United States v. Rios-Ortiz, 830 F.2d 1067, 1069 (9th Cir.
1987); or “Ip]ost-plea regrets,” United States v. Stuttley, 103 F.3d 684, 686 (8th
Cir. 1996).
      The presentations of counsel—written and at oral argument—rested
primarily on the contention that the pleas had not been accepted, an argument
which I have already rejected. I therefore turn to the reasons that have been
proffered. I focus primarily, though not entirely, on the arguments of counsel;
as I have cautioned the defendant, the Court does not recognize hybrid


                                          40
counseled/prose status. Moreover, the minimal demands of orderly procedure
require the Court to consider actual motions—not contentions trickled out one
at a time in multiple letters. Nevertheless, I have reviewed those letters, and I
deal briefly with the major contentions therein.’5
      Counsel (14-327 DE 159), and Mr. Feliz, in his initial letter (14-327 DE
156), cite the recently-enacted First Step Act as the reason for seeking
withdrawal of the plea in the drug case. The 2015 enhanced penalty
information, Feliz states, while valid at the time, was based on a prior
conviction that lay outside the 15-year lookback period that would now apply
under the First Step Act. (See n.5, supra; 14-327 DE 167 at 2) That enhanced
penalty information, however, was withdrawn as part of the plea. Counsel did
not err in negotiating away an enhancement which, under then-current law,
would have doubled the mandatory minimum.
      Counsel adds that Section 402 of the First Step Act authorizes the
expansion of the availability of the U.S.S.G.     §   5C1.2 “safety valve,” so that Mr.

Feliz, even with up to four criminal history points, could be eligible for relief
from the ten-year mandatory minimum on the drug charges.’6 That would also
require, however, that he meet the other four requirements of § SC 1.2. That is
an argument he may make at sentencing, but it does not undermine the




15     There are duplicate filings of certain of the letters in both cases. I have not
parallel-cited them.
16     The safety valve, U.S.S.G. § SC 1.2, does not apply to a defendant who has more
than one criminal history point. Section 402 of the First Step Act authorized, inter cilia,
an increase of that limit to 4 points. The Guidelines have not yet been amended,
however. The government has adopted a policy of consenting to an equivalent variance
in cases where the new version of the safety valve, if duly adopted, would apply.
       If the wire fraud case were sentenced first, and separately, it would constitute
prior criminal history for the drug case, and would add 3 points. See U.S.S.G. §
4A 1.1(a). If so, Mr. Feliz would be ineligible for the safety valve even under the First
Step Act standards. If the drug case were sentenced first, and separately, Mr. Fehz
would have 2 criminal history points (the prior drug conviction would be too old to
count), and he would be eligible for the safety valve reduction under the First Step Act.
See also pp. 15—16 & nn. 5—6, supra.

                                            41
fairness of his plea agreement, which was negotiated in the legal environment
that then applied.
        Mr. Feliz believes that without the threat of the enhanced penalty or
with the availability of the safety valve, he might have negotiated a better deal.
The deal he did negotiate, however, accurately reflected then-current law. Such
retrospective strategic considerations—particularly where the enhanced penalty
information was dismissed in any event—carry limited weight. I observe also
that this defendant, by design, received the same plea deal as his co
defendants, who have made no such arguments.
      More generally, a dispute as to sentencing factors is not a claim of
innocence and will not furnish a basis for withdrawal of a plea. See Garba,
supra; Martinez, supra. Mr. Feliz cites unanticipated changes in sentencing law.
He remains free, however, to argue at the sentencing hearing that the court
should apply those factors. Those arguments may or may not succeed. If they
did succeed, and the court did impose a sentence lower than the one
stipulated, then the government could opt to vacate the plea. In that case, the
defendant will have attained the plea withdrawal he seeks; if not, he will have
attained the lower sentencing range for which he argues. But these
considerations are not central to the appropriateness, or not, of the withdrawal
of the guilty plea itself.
       Mr. Feliz’s letter states that the drug plea was not voluntary because it
was a package deal of all three defendants, and he says that he felt pressured
into entering it. The Court directly addressed that aspect of the plea on the
record. The Court carefully elicited the acknowledgement of Mr. Feliz and his
counsel that this plea represented his individual, counseled, uncoerced
decision. (See pp. 4—5, supra; GPD Tr. 24—27)
      As for the wire fraud case, the defendant claims that the AUSA was
required, not merely to summarize the stipulations in Schedule A of the plea
agreement, but to read them into the record. Failure to do so, he argues,
violated the requirement of Rule 11 (c)(2) that the plea agreement be disclosed
in open court, and deprived him of the opportunity to “dispute” the
                                         42
stipulations. (14-327 DE 167 at 2) The plea agreement, including the
stipulations, was signed and agreed to by Feliz; it was disclosed in open court;
Feliz acknowledged reading, signing, and understanding it; Feliz personally
acknowledged that the AUSA had accurately summarized it; and the original
was placed in the Court’s file. (GPW Tr. 11 & passim; 15-42 1 DE 64)
      Also in connection with the wire fraud ease, the defendant claims that
the plea allocution did not include the “knowing and intentional” element of
wire fraud. (14-327 DE 174) But it did:
      MR. URBANO: In conclusion, did you take all of the above actions
      knowingly and intentionally?

      THE DEFENDANT: Yes.
(GPW Tr. 37:19)’
      In sum, I find that Mr. Feliz has not established a sufficient reason for
withdrawing either plea.
      3. Prejudice to the Government
      The third factor, though perhaps the least important one, is potential
prejudice to the Government if the plea were to be withdrawn.
      One form of prejudice is, of course, the simple passage of time. The
underlying events occurred as long as eleven years ago, in 2008. The
government would be forced, years after entry of the plea, to reassemble its
evidence and witnesses, assuming they remain available. No misconduct by the
government is alleged in connection with the plea. It is prejudicial to saddle it
with the burden of reconstituting a case it was prepared to try years ago.


17     The defendant claims that because his wire fraud plea must be vacated, his
consent to waive indictment is likewise invalid; that the criminal information must be
dismissed; and that re-charging of the wire fraud charges would now be barred by the
statute of limitations. (DE 179) Because I am not vacating the plea, I do not reach this
argument.
       More broadly, Mr. Feliz’s pro se arguments in favor of plea withdrawal at times
seem to contemplate that the result will be a new plea and a recalculation of his
sentence, in which he retains the advantageous portions of the old plea while reaping
certain new benefits. The government, however, would not be obligated to offer him a
new plea deal at all.

                                           43
     A second form of prejudice, specific to the drug case, relates to the
package-deal plea. Each of the pleas was dependent on the others. That was
the defendants’ proposal; the Court accepted it; and all three defendants were
carefully warned that this was the case. Now, years later, having derailed the
prosecutorial train, one of the three defendants seeks to retract his sworn
admissions and extricate himself from the deal he made.
     Finally, one defendant in the drug case, Robert Crawford, has already
received the benefit of the plea. He was sentenced on July 2, 2015, to 120
months’ imprisonment in accordance with the package plea agreement. (DE
152) That situation, too, renders Feliz’s withdrawal inequitable vis-ã-vis the
government.
      For all of these reasons, the prejudice factor, like the other two, weighs
against withdrawal of the plea.
      Mr. Feliz’s motions to withdraw the guilty pleas in the drug and wire
fraud cases are denied.
IV.   PROCEDURE FOR SENTENCING
      All of that said, the fact remains that the Court, even when faced by a
stipulated sentence, is obligated to accurately calculate the applicable range of
sentences under the Sentencing Guidelines. In the peculiar context of this plea,
I find that such a calculation will not be accurate or fair to the defendant
unless I calculate the sentencing ranges separately for the drug and wire fraud
offenses of conviction.
     The drug and wire fraud charges were brought as separate cases, would
probably not properly be joined in a single indictment, and were subject to
separate plea agreements. Moreover, certain Guidelines factors (e.g., criminal
history), would apply differently to the two sets of charges if considered
separately. Most pertinently, the defendant objects that he wishes to argue for
the applicability of the safety valve under the First Step Act (fully
understanding, of course, that the government might opt to void the plea
agreement if such an application were accepted). I take no position as to
whether such an application would be granted. I do perceive, however, that
                                        44
manipulation of the order of these sentencings, and their consolidation (or not)
pursuant to the multiple-count rules, might (or might not) prejudice the
defendant’s position on grounds that are procedural and arbitrary. See nn. 5,
6, & 16, supra. I will therefore direct the preparation of two separate
presentence reports—one for the drug case, and the other for the wire fraud
case—in which guidelines for each are calculated separately.
                                V. CONCLUSION
      I conclude as follows. The pleas were accepted, and withdrawal is
therefore analyzed under the “fair and just reason” standard. Under that
standard, I have analyzed the relevant factors: the defendant’s assertion of
innocence, the strength of the defendant’s reasons for withdrawing the plea,
and prejudice to the Government. I find that the defendant’s assertion of
innocence is absent; that his reasons for withdrawing the plea are weak and
suspect, as they are primarily strategic in relation to sentencing; and that the
prejudice to the government would be real.


                                      ORDER
      For the reasons stated above,
      IT IS this 3d day of December, 2019
      ORDERED that Mr. Feliz’s motions to withdraw his pleas of guilty in the
drug and wire fraud cases are DENIED; and it is further
      ORDERED that the Probation Office to prepare separate presentence
reports for the drug case and the wire fraud case.




                                      Hon. Kevin McNulty
                                      United States District Judge




                                        45
